Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00703-CV

                        IN THE INTEREST OF W.E.L., a Child

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-00617
                    Honorable Cynthia Marie Chapa, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED November 27, 2019.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice